DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/8/2022, with respect to §101 have been fully considered and are persuasive.  The rejection of 12/8/2021 has been withdrawn. 
Applicant’s arguments, filed 3/8/2022, with respect to §102 have been fully considered and are persuasive.  The prior art rejection of 12/8/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 7-9, 11, 14-16, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a method comprising:
determining, by a first node, a channel status of a channel between a second node and the first node in an alternating current cycle, wherein the channel status reflects a status of a channel capacity;
dividing, by the first node, the alternating current cycle into time windows based on the channel status;

sending, by the first node to the second node, information about the time windows obtained through division and the modulation coding parameters used in the time windows obtained through division;
wherein dividing the alternating current cycle into the time windows based on the channel status comprises:
determining, by the first node, whether a timestamp at which the channel status is a transition state exists in the alternating current cycle, wherein that the channel status is the transition state indicates that the channel capacity varies; and
in response to determining the timestamp exists, dividing, by the first node, the alternating current cycle into the time windows using the timestamp at which the channel status is the transition state as a dividing point; and
in response to determining the timestamp does not exist, using, by the first node, the alternating current cycle as the time windows.

The closest prior art of Afkhami et al. (US 8,891,605) disclose everything described above.
However, the prior art does not disclose:
the channel status comprises a channel response, and determining, by the first node, whether the timestamp at which the channel status is the transition state exists in the alternating current cycle comprises:
in response to the first node determining that a quantity of carriers that meet a preset
condition in two adjacent time periods in the alternating current cycle is greater than a first preset value, determining, by the first node, a critical point of the two adjacent time periods as the timestamp at which the channel status is the transition state, wherein the preset condition is that a difference between amplitudes of channel responses corresponding to the respective carrier in the two adjacent time periods is greater than a second preset value; or
in response to the first node determining that a difference between average values of amplitudes of channel responses corresponding to N carriers in two adjacent time periods is greater than a third preset value, determining, by the first node, a critical point of the two adjacent time periods as the timestamp at which the channel status is the transition state, wherein n is a positive integer.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.